150 T.C. No. 9



                    UNITED STATES TAX COURT



SCOTT T. BLACKBURN, Petitioner v. COMMISSIONER OF INTERNAL
                  REVENUE, Respondent



  Docket No. 27721-14L.                        Filed April 5, 2018.



         This case arises under I.R.C. secs. 6320 and 6330. P disputes
  R’s attempt to collect the trust fund recovery penalty (TFRP) assessed
  under I.R.C. sec. 6672, but the immediate issue is framed by R’s
  motion for summary judgment. The liability subject to collection is
  not in dispute under I.R.C. sec. 6330(c)(2)(B). R argues that the
  TFRP is not subject to I.R.C. sec. 6751(b) and also that there was
  sufficient evidence of supervisory approval such that it was not an
  abuse of discretion for the settlement officer (SO) to find compliance
  with I.R.C. sec. 6751(b) in any event. We do not reach the first
  question because we find the SO did not abuse discretion in finding
  that R had met the requirements of applicable law and administrative
  procedure under I.R.C. sec. 6330(c)(1).

         Held: The verification required by I.R.C. sec. 6330(c)(1) does
  not require an analysis of the thought process of the approving
  immediate supervisor under I.R.C. sec. 6751(b)(1) but rather
  verification that the supervisor approved in writing the initial
  determination of the penalty.
                                           -2-

             Held, further, R’s motion for summary judgment is granted
      regarding the TFRP because the related assessment was properly
      verified by the SO. There being no further issues, the proposed
      collection action is sustained.



      Jaye A. Calhoun, David P. Hamm, Jr., Christie B. Rao, and Kernan A.
Hand, Jr., for petitioner.

      Ardney J. Boland III and Susan S. Canavello, for respondent.



                                       OPINION


      GOEKE, Judge: In Graev v. Commissioner, 149 T.C. __ (Dec. 20, 2017),

supplementing 147 T.C. __ (Nov. 30, 2016), we held that the written approval

required by section 6751(b)1 must be established as part of the Commissioner’s

burden of production under section 7491(c). The present case involves a

previously assessed trust fund recovery penalty (TFRP) under section 6672. There

is an issue regarding verification of compliance with section 6751(b) required by

section 6330(c)(1) and (3)(A).2 The Appeals officer must “obtain verification


      1
      Unless otherwise indicated, all section references are to the Internal
Revenue Code in effect at all relevant times, and all Rule references are to the Tax
Court Rules of Practice and Procedure.
      2
          Sec. 6751(b)(1) provides: “No penalty under this title shall be assessed
                                                                         (continued...)
                                         -3-

from the Secretary that the requirements of any applicable law or administrative

procedure have been met.” Sec. 6330(c)(1). Respondent maintains that the

section 6672 TFRP is not subject to the written supervisory approval requirements

of section 6751(b) but that respondent complied with section 6751(b) in any event.

Because we find no abuse of discretion by the Appeals officer regarding

verification of compliance with section 6751(b), we need not address the legal

question whether 6751(b) applies to the trust fund penalty.

                                     Background

        The following facts are not in dispute. Petitioner resided in Louisiana when

the petition was filed. During 2000 Emergency Response Training, Inc. (ERT),

became delinquent in its employment tax liabilities. Specifically, ERT failed to

file a number of Forms 941, Employer’s Quarterly Federal Tax Return, or satisfy

numerous self-reported employment tax liabilities during the years 2000 through

2011.

        On or around July 2, 2012, Revenue Officer Adams made the initial

determination to assert TFRPs liabilities under section 6672 against petitioner,


        2
       (...continued)
unless the initial determination of such assessment is personally approved (in
writing) by the immediate supervisor of the individual making such determination
or such higher level official as the Secretary many designate.”
                                        -4-

Scott T. Blackburn, and a second individual. At the time, Senior Revenue Officer

Janet Reed was Acting Group Manager of Revenue Officer Adams’ Collection

Group and Revenue Officer Adams’ acting immediate supervisor.

      On or before August 20, 2012, Revenue Officer Adams received “new

information” and changed her determination regarding the second individual’s

TFRP liability under section 6672 for ERT’s unpaid employment taxes. On

August 21, 2012, Revenue Officer Adams submitted a request for supervisory

approval to assert TFRP liabilities under section 6672 against petitioner. On

August 21, 2012, a Form 4183, Recommendation re: Trust Fund Recovery Penalty

Assessment, was generated, which shows that Ms. Reed approved asserting TFRP

liabilities under section 6672.3 The version of the Form 4183 offered by

respondent does not contain Ms. Reed’s signature but shows Ms. Reed’s name in

the signature block for supervisor. It is also uncontested that the copy of Form

4183 offered by respondent was generated by respondent’s computer system. On

November 5, 2012, respondent assessed TFRP liabilities against petitioner for the

fourth quarter of 2003 and the fourth quarter of 2004.

      3
       Respondent offers a copy of the Form 4183 as an attachment to the
declaration of Ms. Reed. We find this declaration contains the elements
conforming with Fed. R. Evid. 902(11). Regardless, it is uncontested for purposes
of respondent’s motion for summary judgment that the Form 4183 was in the
administrative record.
                                               -5-

       Petitioner does not contest his liability for the TFRPs and also concedes that

this liability is not an issue in this case.

                                        Discussion

Summary Judgment Standard

       Rule 121(b) provides that summary judgment is appropriate if the

supporting materials show that there is no genuine dispute as to any material fact

and a decision may be rendered as a matter of law. When a motion for summary

judgment is made and supported, an adverse party may not rest upon the mere

allegations or denials in such party’s pleadings; rather, the adverse party must set

forth specific facts showing a genuine dispute for trial. Rule 121(d).

Petitioner’s Arguments

       Petitioner argues that in enacting section 6751(b)(1), Congress could not

have meant to require a meaningless, supervisory “rubber stamped” signature.

Petitioner has asked respondent repeatedly to provide some evidence that the

supervisor’s review was meaningful, and respondent’s response has been limited

to “IRS complied with the statute” and the strong implication that the

Government’s position is that no more than a signature is required for verification

of statutory compliance. Accordingly, petitioner maintains that a motion for

summary judgment is premature.
                                          -6-

      Petitioner relies upon the Internal Revenue Manual to suggest an argument

that the signature of the supervisor in support of a penalty is not in itself a

sufficient showing to comply with section 6751(b). Petitioner maintains that a

meaningful supervisory review must be verified by the settlement officer to

comply with section 6330(c)(1) and (3)(A). In effect, petitioner expects

verification will require a factual analysis of the thought process of the supervisor

and a determination that the thought process was “meaningful”.

Verification

      Section 6330(c)(2)(B) permits a taxpayer to raise issues concerning the

merits of the underlying liability if the taxpayer did not have a prior opportunity to

challenge the liability. It is undisputed that petitioner had prior opportunities to

challenge the liabilities. Petitioner argues, however, that the “verification”

requirement regarding section 6751(b) compliance incorporates a showing of a

meaningful approval of the merits of the liability. Caselaw applying section

6330(c)(1) has not imposed a substantive review of the procedural steps that have

been verified by the settlement officer or of the settlement officer’s thought

process. Rather the settlement officer’s review of the administrative steps taken

before assessment of the underlying liabilities has been accepted as adequate to

the requirements of section 6330 if there is supporting documentation in the
                                         -7-

administrative record. Nestor v. Commissioner, 118 T.C. 162, 166-167 (2002);

Lindsey v. Commissioner, T.C. Memo. 2002-87, aff’d, 56 F. App’x 802 (9th Cir.

2003); Duffield v. Commissioner, T.C. Memo. 2002-53. To impose the

requirement of a substantive review on the settlement officer would allow the

taxpayer to avoid the limitations of pursuing the underlying liability in a review

under section 6330 and apply a level of detail in the verification process that has

never been previously required.

      The reference to Form 4340, Certificate of Assessment and Payments, to

verify assessments in section 6330 cases and other situations is an apt parallel to

the issue before us as to Form 4183. Generally, courts have held that Form 4340

provides presumptive evidence that a tax has been validly assessed under section

6203. See Huff v. United States, 10 F.3d 1440, 1445 (9th Cir. 1993); Farr v.

United States, 990 F.2d 451, 454 (9th Cir. 1993); Geiselman v. United States, 961
F.2d 1, 5-6 (1st Cir. 1992); Rocovich v. United States, 933 F.2d 991, 994 (Fed.

Cir. 1991); United States v. Chila, 871 F.2d 1015, 1017-1018 (11th Cir. 1989);

United States v. Miller, 318 F.2d 637, 638-639 (7th Cir. 1963). Form 4340 is

“routinely used to prove that tax assessment has in fact been made” and is

“presumptive proof of a valid assessment.” Geiselman, 961 F.2d at 6.
                                          -8-

      We have held with respect to collection due process hearings that it is not an

abuse of discretion for the IRS to rely on Form 4340 where the taxpayer has not

shown any irregularity in the assessment procedure that would raise a question

about the validity of the assessment. Davis v. Commissioner, 115 T.C. 35, 41

(2000). We have also held that an Appeals officer may rely on a computer

printout of the taxpayer’s transcript of account to verify the taxpayer’s tax liability

and the assessment of tax. See Howard v. Commissioner, T.C. Memo. 2002-81;

Kuglin v. Commissioner, T.C. Memo. 2002-51; Mann v. Commissioner, T.C.

Memo. 2002-48; Wylie v. Commissioner, T.C. Memo. 2001-65.

      The IRS uses Form 4340 to provide evidence of an assessment when a

taxpayer requests a copy of his assessment record. An assessment requires a

signature; an assessment is made by an assessment officer’s signing the summary

record of assessments. Sec. 301.6203-1, Proced. & Admin. Regs. The assessment

does not require the assessment officer’s signature on Form 4340. See Nicklaus v.

Commissioner, 117 T.C. 117, 121 (2001). Form 4340 provides the details of the

assessments, including the relevant date that the summary record of assessment

was signed by the assessment officer. The summary record of assessment may be

made either on Form 23C, Assessment Certificate--Summary Record of

Assessments, or on its computer-generated equivalent, the Revenue Accounting
                                         -9-

Control System (RACS) Report 006, which is generated on the computer and then

signed. See Roberts v. Commissioner, 118 T.C. 365, 370-371 (2002), aff’d, 329
F.3d 1224 (11th Cir. 2003). Form 4340 creates a presumption that a Summary

Record of Assessment, whether on Form 23C or RACS Report 006 (both of which

require the assessment officer’s signature), was validly executed and certified.

March v. United States, 335 F.3d 1186, 1188 (10th Cir. 2003).

      Similar to the arguments addressed regarding Forms 4340, petitioner

asserts that the Form 4183 does not have an actual signature. This is true;

however, the form does show Ms. Reed as the party who approved the TFRP as

the revenue officer’s supervisor. A finding of fact that Ms. Reed signed the Form

4183 might be based upon rule 803(6) of the Federal Rule of Evidence, but in the

context of an abuse of discretion determination the mere existence of the form in

the administrative record supports the settlement officer’s verification.

      Because petitioner’s liabilities are not in dispute, the only question before us

is whether the settlement officer abused discretion in upholding the TFRP

assessment under section 6330(c)(1) and (3)(A). We review the verification

requirement for abuse of discretion. Sego v. Commissioner, 114 T.C. 604, 610
                                        -10-

(2000); Goza v. Commissioner, 114 T.C. 176, 181-182 (2000).4 We have

consistently upheld a settlement officer’s verification of assessments when the

administrative record reflects compliance with administrative procedures. The

actual documents generally are the Commissioner’s records such as Form 4330.

Hughes v. United States, 953 F.2d 531, 535 (9th Cir. 1992); Chila, 871 F.2d at

1017-1018. Our caselaw acknowledges that reliance upon standard administrative

records is acceptable to verify assessments. Nestor v. Commissioner, 118 T.C. at

166; Davis v. Commissioner, 115 T.C. at 41. Here the Form 4183 provides a

similar mechanism to demonstrate supervisory approval. Accordingly, regardless

of whether supervisory approval was required before the TFRP assessment, a

record of such prior approval was present in this case.

      At the hearing on this motion petitioner conceded there were no other issues

regarding the determination by the settlement officer. Accordingly, our

determination to grant respondent’s motion permits a decision to sustain the

proposed collection action.




      4
       Petitioner has not argued that respondent has the burden of production
under sec. 7491(c) in a case applying the abuse of discretion standard and we do
not find sec. 7491(c) to be applicable.
                                          -11-

      In reaching our holdings herein, we have considered all arguments the

parties made, and, to the extent we did not mention them above, we conclude they

are moot, irrelevant, or without merit.

      To reflect the foregoing,


                                                       Decision will be entered for

                                                 respondent.